1
                                                                .      51




        OFFICE    OF THE ATTORNEY     GENERAL OF TEXAS
                             AUSTIN




i%wroble A. J. Luckett
Cmity Attorney
ccm41c0unt7
ihi 3raunfel8, TOUr8

Dar   Sir:




                                    / I’
                                    b6
                                       appoin a guardlsa over thi
                                       er*tq 3 r ruoh peF8on a8 be-
                                          perron    of unsound mind?
             This will aokzGi?&edger&e&    of your letter of re-




     ack.ouats of guerd~am, and trtUI34Otall bU8fU888
     appqtalning $6 tie ertates of mlaoc8, perronr of
     unaouhd IJO@: habitual drunkards, and other perron
     for vhoa a guatidianis appointed."
              \ 1'
          Article 4104, Revised Civil gtatUte8, provide8 Sn
part as fOllOW8:
          I. . . .

           “3. Idiots, lUnatica.or Insane person3 are
      persons of unsouridmind.
Honorable A. J. Luokett,   pago 2



          ‘4. & habitual drunkard 18 one VhOre mlad
     ha8 bOOO3te80 ISp&Od   by the U8e Of intOXIO8ting
     llquorr or drug8 that he 18 inoapablo 0r taking
     care of hla8rli.8

          Artlole 3233, Revlred Civil 8tatute8, providesa
          ‘A Serb10 minded ohIld, a8 defined herein, I8
     000 Of.8UOh feeble mental Or mOPa ROVer8 a8 t0 be
     unable to profit by the Ordinu*g method8 of educa-
     tion a8 enp1oyedin the Oomm     8OhOOl8. A foeble
     mInd8d adult 18 0110who 18 unable under ordinary
     Oil'CUWt@lO88 t0 pl'OteOt and 8UppOrt hI.m8elfa8 a~
     law abiding oltlsen beoause Of laak of mental paver,’
          A8 pointed out In 7&t101e 4102, mprb, the 6ounty
cJwt can appoiat guardians POr the8 general 01888e8j namely,
Moors, permns Of UnrOUnd m.l11d8 and habitual drUnkaX?dS. He
are aesumlng that the perron 80 owmltted   to the Au&In Stab
School a3 stated 3~ your quertlon i8 over tventy-one year8 0r
ase, for If sot, and need be neoe88ary, a guardleo. oould be ap-
poInted upon the faot Of hi8 wzorfty.    Therefore, the Query I8
ubether or not a feeble mlnded person OOI308VlthIn the purvlev
of persons of unround mind vIthln the meaning of Artlole 4102,
supra. MS hrrV8found no authority directly in point.
          m0 LegI8iIStLWJ ha8 &fiDOd pbr8CSI8Of UMOUId IBind
a8 Idiots, lUMtiO8 OF in8plropBl'8OMa UO do not believe any
con3tructIve RlPpO8. vi11 be 8ePVed In setting forth VdWiOus
deflnItIou8 Or the8a VOrd8, a8 th8 OOru't8and lexiOOgrapher8
have gono from one extreme to the other In their defInItlcnL8.
By reading-the 8tatutas on OuardIan and Yard, 90 are of the
0pInIon that the L6gi8lfitUreha8 empovered our oounty OOUCt8 to
appoint guardian8ov8r perron vho for 8ome laok of mental pwer
are Inoapable of taking 0-0 of thenueloer. Evldenoe of thi8
fact is the definition the LegIllature ha8 given to habitual
drunkards, her8tofore qUOt8d, a8 veil a8 the nature of the other
classes over vhom guardiansmay be appointed.
          A feeble minded person acoordlug to the'lsnguage of
Art.10163233, oupra, 18 one vho 18 unable to protect and support
hlmself beOau88 of lack of mental power,  In other YOrd8, suoh
a person I8 on6, who for 8Om8 mental deflolenoy, 18 Incapable
of taking care of hImself, and thus vould be one who Would need
                                                               .    516



%mrable   A. J. LuOkstt, MO   3


4 guardian, If thee bs 8ny need thsrofor, to look after his
estate.  Ye bellevo rush a psrron vou2d be Ola88ed a8 ens of
m8ound mind within the me-      of Artlolo 4102, 8Uph
          The mere fact a perron ha8 been rent to an elesmoclyi,
XU?J institution lpp8ar8 to bo no bar to guardldn8hl prooeed-
-8.    300 m8t  Vo ~NIE, u4  f0%. 205, 132 se v. (26P 105.
          It i.8lrOt th. int~tiOll Of thi8 Ooinia t0 ipip  t&t
feeble minded people are in tho oam8 IwItal 02a88 as Idiot8 and
ti8W   mOplO.   No fu22y reoognise the Int42eotua2 differenao
between them 98 ha8 thr kgI8htWr    by provldhg 88parata pro-
       s to have a person adjudged a8 feeble mIndad.    See Artl-
ceed%3 7 to 3871, Revised CIvI2 St8tutsr.
cles

          It 18 therefore th8 opinion of thlr deportment that
;our question be anrversd in the afflrmatlvo.
                                        Very truly   yo~r8

                                   ATTORHEY ORlRSUL Op TEXM



                                   By G%LdPU
                                            #red 0. Chandler
                                                   AIIiStsnt


                                           /kGLJo&A
                                               Robert 0. Koch
ROKtdb




                              .